[Cite as State v. Chandler, 2022-Ohio-1391.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 105246
                 v.                                  :

ROOSEVELT CHANDLER,                                  :

                 Defendant-Appellant.                :



                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: APPLICATION DENIED
                 RELEASED AND JOURNALIZED: April 27, 2022


                           Cuyahoga County Court of Common Pleas
                                 Case No. CR-16-606832-A
                                 Application for Reopening
                           Motion Nos. 552913, 552914, and 552915


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Katherine E. Mullin, Assistant Prosecuting
                 Attorney, for appellee.

                 Roosevelt Chandler, pro se.


SEAN C. GALLAGHER, A.J.:

                   Applicant, Roosevelt Chandler, seeks to reopen his appeal in State v.

Chandler, 2017-Ohio-8573, 99 N.E.3d 1255 (8th Dist.). He also seeks leave to file a
new delayed appeal and requests a transcript at state’s expense. We deny the

application to reopen and the motion for leave to file delayed appeal. This renders

the request for transcript at state’s expense moot.

              Chandler was convicted of two counts of felonious assault stemming

from a neighbor dispute that escalated to the point where Chandler shot a disputant

and a seven-year-old bystander. He appealed these convictions to this court,

assigning the following errors for review:

      I. The trial court erred to the prejudice of the appellant by failing to
      instruct the jury as to defense of another.

      II. The trial court erred to the prejudice of the appellant by permitting
      the state to elicit testimony regarding prior incidents in which the
      appellant had had guns taken from him in violation of the Evidence
      Rule 404(B).

      III. The trial court erred to the prejudice of the appellant by not
      allowing the jury to be told that the firearm specifications involved
      one- and three-year mandatory sentences, but merely identified them
      as “A” and “B.”

      IV. The trial court erred to the prejudice of the appellant in denying
      the motion for dismissal pursuant to Rule 29 of the Ohio Rules of
      Criminal Procedure, in that the evidence presented was insufficient as
      a matter of law, and the verdict was against the manifest weight of the
      evidence.

      V. The trial court abused its discretion and erred to the prejudice of
      appellant by sentencing him to a total of eight years imprisonment, as
      said sentence is excessive.

              On November 16, 2017, this court overruled these assigned errors and

affirmed Chandler’s convictions. Chandler at ¶ 25.
              On February 23, 2018, Chandler filed a notice appeal and motion for

leave to file delayed appeal to the Supreme Court of Ohio. The motion was denied,

and the appeal was not accepted for review. 04/25/2018 Case Announcements,

2018-Ohio-1600.

              Almost four years later, on February 24, 2022, Chandler filed motions

for leave to file a delayed appeal and for transcript at state’s expense. In the

alternative, Chandler sought to reopen his appeal.        Chandler’s filings list five

proposed assignments of error:

      I. [Chandler’s] rights were violated under the Sixth Amendment the
      right to effective assistance to trial counsel who had failed to “request
      a mistrial” and further failing to have this request preserved on the
      record to be reviewed by a higher court prejudiced the defendant to
      fair trial.

      II. It was ineffective assistance of trial counsel under the Sixth
      Amendment where trial counsel failed to have state key witness
      investigated, Timothy Evans who evaded the Cleveland Police two
      months before trial which violated [Chandler’s] rights under the
      confrontation clause to the U.S. Constitution.

      III. Appellate counsel was ineffective for failing to raise the trial court
      erred by failing to merge the firearm specification because two counts
      of felonious assault were committed as part of the same transaction,
      allied offenses of similar import.

      IV. It was ineffective assistant [sic] of appellant counsel for never
      meeting with the defendant appellant to discuss the case at bar failing
      to raise the issue of ineffective assistance of trial counsel, not
      informing [Chandler] of the decision rendered by the court of
      appeal[s], further to abandon [Chandler] without promptly delivering
      to the client papers and property; correspondence, pleadings,
      depositions, transcripts, exhibits, physical evidence, expert reports,
      and telling [Chandler] he didn’t want to appeal his case to the Ohio
      Supreme [Court] because he had a gun case which fell below the
      reasonableness of professional conduct Rule 1.16(i)(4)(c)(d).
      V. Trial counsel was ineffective for not having a forensic expert to
      testify concerning the alleged gunshot wounds of the victims and to
      give expert testimony concerning the 45 caliper [sic] weapon which
      was used in the commission of the alleged crime.

The filings list these proposed assigned errors, but do not offer any arguments in

support. The state did not timely file opposition to Chandler’s filings.

              We turn first to Chandler’s motion for leave to file a delayed appeal.

Chandler already had a direct appeal decided on the merits. A motion for delayed

appeal cannot be used as a vehicle for successive appeals from the same judgment.

Rocky River v. Garneck, 8th Dist. Cuyahoga No. 99072, 2013-Ohio-1565, ¶ 14.

App.R. 5(A) does not provide a basis for rehearing or an additional opportunity for

review of Chandler’s judgment of conviction.          State v. Howard, 2d Dist.

Montgomery No. 27748, 2017-Ohio-9395, ¶ 3. To the extent Chandler seeks a

delayed appeal, the motion for leave to file a delayed appeal is denied.

              Chandler also seeks to have a complete transcript at state’s expense

provided to him as part of his delayed appeal. Our decision denying Chandler’s

motion for leave to file a delayed appeal renders this motion moot. Therefore, it is

denied as moot.

              Because a delayed appeal is not possible within the facts of the present

case, this court will treat Chandler’s filings as an application for reopening with

proposed assignments of error.

              Pursuant to App.R. 26(B), a defendant may raise claims of ineffective

assistance of appointed appellate counsel.      However, the rule has procedural
requirements that must be satisfied in order to succeed. One such requirement is

that the application must be filed within 90 days of the date of journalization of the

appellate decision sought to be reopened. App.R. 26(B)(2)(b). The opinion issued

in Chandler’s appeal was journalized on November 16, 2017. Chandler filed his

application to reopen more than 1,500 days later. Where an application is not timely

filed, it must set forth sufficient good cause to excuse the delay. App.R. 26(B)(2)(b).

Where an application for reopening is not timely filed and the application fails to

allege good cause for the delay, the application must be denied. State v. Jarrells,

8th Dist. Cuyahoga No. 99329, 2014-Ohio-4564, ¶ 8.

               Here, Chandler has not indicated why he could not timely file his

application for reopening and why his delay in filing should be excused. The closest

Chandler gets in addressing why he could not timely file his application is in his

claim that he could not timely appeal to the Supreme Court of Ohio in his motion

for leave to file a delayed appeal:

      [Chandler] had a timely appeal as of right. However [sic] could not
      alledge [sic] ineffective assistance of appellate counsel, that appellate
      counsel never met with [Chandler], to discuss the case or raise the
      question of ineffective assistance of trial counsel. Appellant was not
      informed about the decision rendered by the court of appeals,
      appellate counsel then abandoned her client did not promptly deliver
      to the client papers and property in violation of the Ohio Professional
      Conduct Rule 1.16(i)(4)(c)(d) [sic] never submitting correspondence,
      pleadings, despositions [sic], transcripts, exhibits, physical evidence,
      expert reports, and other items reasonable [sic] necessary to the
      clients [sic] representation.

               Access to transcripts and other legal materials has been found not to

constitute good cause to excuse an untimely application for reopening. State v.
Weems, 8th Dist. Cuyahoga No. 102954, 2019-Ohio-3177, ¶ 7, citing State v. White,

8th Dist. Cuyahoga No. 101576, 2017-Ohio-7169. Further, just as in Weems, a lack

of access to transcript and other materials does not explain the four-year delay in

filing. Id. (explaining that lack of access to transcripts and other materials did not

explain a three-year delay in filing the application). Chandler was aware of the

appellate decision and his claimed ineffectiveness of appellate counsel at least since

February 2018. Yet, he waited until February 24, 2022, to file his application for

reopening.

              Over four years have passed since the journalization of the appellate

decision, and Chandler does not offer any excuse for the dilatory submission of his

application. Therefore, this court must deny his application for reopening without

addressing the merits of the claims raised there.

              Application denied.

____________________________________
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

ANITA LASTER MAYS, J., and
MICHELLE J. SHEEHAN, J., CONCUR